McCOY, J.
Appellant was convicted- of the crime of statutory naipe, and brings tire cause before this court on appeal. Tire sufficiency ictf the evidence is not questioned. The only questions presented relate to certain rulings and inistnuictions of ¡the trial court.
[1] By demurrer and motion in arrest of judgment appellant questions the sufficiency of the information. The offense is alleged to have been committed! “on between tire 1st day of March, 1915, and! the 1st day of July, 1915.” Appellant contends that this; designation pf time is so uncertain and indefinite that he could not adequately prepare Iris defense in advance 'of (the trial. 'We are of tire opinion that >t)he demurrer and motion 'were properly overruled. State v. Otto, 38 S. D. 353, 161 N. W. 340; State v. Sysinger, 25 S. D. 110, 124 N. W. 879, Ann. Cas. 1912B, 997; Code Crim. Pr. § 225.
[2] The prosecuting witness! testified that appellant wa's the faither of the child' she then had present 'with her on the trial On cross-examination she was asked if at a certain date, subsequent to the date of the intercourse on which the state relied' for conviction, she had molt had sexu'al intercourse with another person, other than, appellant, .arid! that the child was the result of such other intercourse. The court sustained! an objection to such question, and 'which .ruling is now urged as error. We are of the opinion that the objection’ was properly sustained. Appellant made no offer to prove the fact of such other intercourse by any other ■witness. We. are of the view that in this character of case whether or not she had intercourse with some other
person, either before or after the intecourse oni which the state relies for conviction, was an imimateritl issue. State v. Plunkett, 72 Ark. 409, 82 S. W. 845; State v. Stimpson, 78 Vt. 124, 62 Atl. 14, 1 L. R. A. (N. S.) 1153, 6 Ann. Cas. 639.
[3] Thle appellant requested) certain instruetiiiomisi and now urges error in the- refusal thereof.. We are of the opinion that the court, by the instructions given, fully 'covered all the propiosi*423ti'Qnis indu'dadi in suicih requested- instructions-. No exceptions were taken to the instructions as given.
[4] Bros’ecutin'g witness was a’skeidi, “Who is the father of your child?” She answered, “Defenidiaint.” The question was objected to -as -calling for -a -oonokisi'oo, not within the ¡issues-, and incompetent, irrelevant, and immaterial The- 'Overruling of this objection is now urged -ais error. Wte are of the-view that such ruling did riot constitute prejudicial! error. State v. Plunkett, supra.
All assignments! -of error have been considered. It will serve no useful purpose to further refer thereto.
Piddling no prejudicial error in the record, the judgment and order appealed from are affirmed1.